           Case 1:20-cv-05189-JPC Document 12 Filed 10/26/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                    10/26/2020
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                                    Plaintiff,                         :
                                                                       :      20-CV-5189 (JPC)
                  -v-                                                  :
                                                                       :   ORDER APPOINTING CJA
$12,860.00 IN UNITED STATES CURRENCY,                                  :        ATTORNEY
                                                                       :
                                    Defendant-in-Rem.                  :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        This Court has reviewed an application for the appointment of counsel pursuant to the

Criminal Justice Act (“CJA”) by Jeffrey Pittell, Esq., to represent George Bouyagian, who is a

potential claimant in this civil forfeiture action. (Dkt. 4) Mr. Pittell was previously appointed to

represent Mr. Bouyagian under the CJA in United States v. Bouyagian, 18 Cr. 99 (NRB). In this

civil forfeiture proceeding, the United States alleges that there is probable cause to believe that the

money at issue constitutes or is derived from proceeds traceable to the health care fraud that resulted

in Mr. Bouyagian’s conviction in United States v. Bouyagian, 18 Cr. 99 (NRB). The Court is further

in receipt of a letter from the Government, dated October 8, 2020, stating that it “has no objection

to the appointment of Jeffrey Pittell, Esq., as CJA counsel in this matter” (Dkt. 8) and a letter from

Mr. Pittell, dated October 24, 2020, confirming that Mr. Bouyagian wishes Mr. Pittell to represent

him in this matter (Dkt. 11).

        Financially eligible persons may be provided representation under the CJA in matters

ancillary to the principal criminal charge. See Guide to Judiciary Policy, Volume 2, Chapter 2, §

210.20.30. The CJA guidelines specifically contemplate such representation in an ancillary manner

“to preserve the claim of the CJA client in an interest in real or personal property subject to a civil
          Case 1:20-cv-05189-JPC Document 12 Filed 10/26/20 Page 2 of 2


forfeiture proceeding.” Id. As Mr. Pittell represented Mr. Bouyagian in the criminal case that gave

rise to this civil forfeiture proceeding, Mr. Pittell is hereby appointed as counsel pursuant to the

CJA to handle Mr. Bouyagian’s claim to the Defendant-in-rem.



       SO ORDERED.

Dated: October 26, 2020                             __________________________________
       New York, New York                                    JOHN P. CRONAN
                                                           United States District Judge




                                                2
